Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This is a response to the election filed on 7/21/2021.
	The restriction has been withdrawn in view of the remarks.
	Claims 1, 3-8, 11-12, 15-25, 27-34, 36-38, 40-41 and 52 are pending.
	
Claim Objection
	In claim 20, “the arm” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11-12, 15-25, 33-34, 36-38, 40-41 and 52 are rejected under 35 U.S.C. 102(a) (2) being anticipated by the prior art of record Ricci (US 2017/0136882)
Regarding claim 1 and similarly recited claims 25 and 52, the prior art discloses:
A charger for an electric vehicle, comprising:
see at least power source in abstract, par 130, power source/supply 516 fig 7, power supply in par 84), the charging circuit including a transmitter coil (transmitter coil in charging plate 520 in fig 7) arranged for wirelessly transferring power (see induction charging (par 89, 104, 165), wireless charging including coils (par 130), wireless power transmission (par 119, 122)) to a receiver coil of an electric vehicle (receiver coil in charge receiving panel 608 of vehicle 100 in fig 7) to charge the electric vehicle ; and
A movement mechanism (Robotic arm 704 in fig 7) arranged to enable movement of the transmitter coil for aligning the transmitter coil with a receiver coil arranged at a upper end of a chassis of an electric vehicle (fig 7, 22 shows Robotic arm 704 moves/ maneuvers/ swings/ extends /pivots/ rotates to align transmitter coil in charging plate 520 with a receiver coil in charging panel 608 arranged at a upper end of a chassis of an electric vehicle 100.
Charging panel 608 may be located anywhere on vehicle 100, to include, for example, the roof (see par 95)).
(Claim 11) wherein the movement mechanism comprises a mechanical arm (robotic arm 704 in fig 7), the transmitter coil being arranged at one end of the mechanical arm (transmitter coil in charging plate 520 at one end of the robotic arm 704 in fig 7)
 (Claim 12) wherein the mechanical arm has at least two degrees of freedom (fig 7 shows Robotic arm 704 moves/ manoeuvers/ swings/ extends /pivots/ rotates to provide at least two degrees of freedom)
(Claim 15) wherein the mechanical arm is connected with a mechanical frame that is supported on a ground; connected with a wall mount; or suspended from a ceiling (fig 7 shows Robotic arm 704 connected with a mechanical frame that is supported on a ground; connected with a wall mount;  or suspended from a ceiling)
(Claims 16, 36) an alignment mechanism/member arranged to facilitate alignment of the transmitter coil with the receiver coil (par 30: graphical user interface used in aligning a charging panel of an electrical vehicle to receive a charge; par 59: sensor provide feedback to controller for aligning coils between charging plate on robotic arm (transmitter) and charging receiving panel on vehicle (receiver), par 167: graphical user interface (GUI) used in aligning a charging plate 520 of a charging vehicle to provide a charge to a receiving vehicle)
	(Claims 17, 37) wherein the alignment mechanism comprises one or more of: magnetic member or a marker (fig 22); and a sensor operable to identify a marker arranged on the chassis and to provide feedback to a controller arranged to control movement of the movement mechanism. (Prior art discloses sensor  operable to identify a marker arranged on the chassis and to provide feedback to a controller arranged to control movement of the movement mechanism in many locations and figure such, i.e., par 63, 86, 89, 109,111, 118, 121, 141, 165-167, 199, 233, 255, 262, fig 22.
(Claim 18) wherein the alignment mechanism is arranged to align the transmitter coil with the receiver coil such that one or more of the following conditions are satisfied: 
A spacing between the transmitter coil and the receiver coil is less than 100 mm;  
A central axis defined by the transmitter coil is substantially parallel to a central axis defined by the receiver coil; and 
A central axis defined by the transmitter coil coincide with a central axis defined by the receiver coil.
(One or more of the followings teachings in the prior art disclose one or more of the above claimed conditions:
Par 59, 192: distance/separation sensor.
Par 80: charging manual controller 432 (which provides a physical input, e.g. a joystick, to manual maneuver, e.g., a vehicle charging plate to a desired separation distance).
Par 89: Charging plate 520 is positioned to a desired or selectable separation distance, as assisted by a separation distance sensor disposed on charging plate 520.  Charging plate 520 may remain at a finite separation distance from charging panel 608.
Par 165: charging plate 520 may comprise at least one positioning sensor 924, to enable automated positioning control of the charging plate 520 with respect to the charging panel 608…well as distance from the charging panel 608.
Par 167-168: GUI may show a vehicle image aka feedback adjustment image 2008 relative to an alignment line, or centerline…alignment instructions may comprise more than horizontal separation distance adjustments, e.g. both a horizontal and a 
Vertical alignment.
	(Claims 19-20) a controller arranged to control movement of the movement mechanism (par 61, 63: controller interconnected to the contact arm and configured to control the contact arm…controller maintains the position through feedback control. Par 165: controller may control one or more of the extension and/or positioning of the arm 922 and the positioning (relative to the distal end of arm and/or panel 608); wherein the controller is arranged to receive manual user input for controlling movement of the arm (par 166: control system 2100 is a feedback control system to control the separation distance between the charging panel 608 and the charging plate 520.  Selected separation distance is input (as determined by way of query to database 210 or manually entered by use;
 	Par 193: Low automation level may indicate that a user (either 
Associated with vehicle as e.g. a driver or passenger) or charging provider 
Operator (e.g. robotic unit operator as used, e.g. in business charge source 
2740) must manually maneuver its charging means (e.g. a charging plate via a 
Robotic unit arm to a desired panel-plate separation distance))
(Claim 21) wherein the controller is arranged to automatic align of the transmitter coil with the receiver coil based on feedback from an alignment mechanism arranged to facilitate alignment of the transmitter coil with the receiver coil (par 63: sensor provided feedback control to controller to facilitate alignment of Charging plate (transmitter) with charging receiving panel 608 (receiver);
Par 59: Sensor and Graphical user interface enable Feedback adjustment image 
 Par 166: automatically positions the charging plate 520 with respect to the 
Charging panel 608 via feedback control system.
	Par 233: charging panel controller 3610.  Positioning and orientation of the integrated charging panels 3608 (i.e. positioning in any of three linear dimensions and orientation in any of three rotational dimensions) is performed by integrated charging panel controller 3610.  In one embodiment, the integrated charging panel controller 3610 operates as a feedback controller, e.g. for positioning of the plate relative to the panel.
Par 238: charging panel controller 3810 precisely positions the one or more integrated charging panels 3608 with respect to the one or more charging plates 520 so as to enable charging of the vehicle 100.
Par 245: charge management unit operates as a feedback controller, e.g. for positioning of the plate relative to the panel and/or the positioning of the panel relative to the plate.
Par 270: precise position/re-positioning implemented by a feedback control)	(Claim 22) a charging meter, operably connected with the charging circuit, for determining at least one of: an amount of power transferred from the charger through the transmitter coil; and a duration of a power transfer event. (Figure 3, 22, 28, 31 are table of data structure and GUI for determining least one of: an amount of power transferred from the charger through the transmitter coil; and a duration of a power transfer event)
	(Claims 23, 40) wherein the transmitter coil is further arranged for wirelessly receiving power from the receiver coil of the electric vehicle to provide power to the power supply to which the charger is operably connected (Par 255: charging source 516 by way of the charging plate 520 to receive electrical power or charging)
	(Claims 24, 41) An indicator for indicating an operation status of the transmitter/receiver coil (par 167: graphical user interface (GUI) used in aligning a charging plate 520 of a charging vehicle to provide a charge to a receiving vehicle (note: such a display could also be used by a receiving vehicle to position its charging panel 608 to receive a charge from a charging plate 520. Figure 22 is an indicator for indicating an operation status of the transmitter/receiver coil) 
	Claims 33-34, 38 recite similar subject matter and rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, and similarly recited claims 27-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ricci (US 2017/0136882) in view of Lee (US 2019/0326784)
The main references disclose substantially all the elements in the claims except features water proof and electric/electromagnetic/ferromagnetic member/ shield/ core/ layer; however, these features are disclosed by Lee in par 224, 227 and 233.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (in the instant application) to utilize water proof and electric/electromagnetic/ferromagnetic member/ shield/ core/ layer for the following reasons:
Lee, par 224: waterproof coating 214 may be applied to the transmitter 200 which serves as a sealing member configured to prevent moisture and other impurities from being introduced into the transmitter 200…and may effectively prevent short-circuit or electric shock by preventing moisture or other impurities
Lee, par 224, 233: shield members may be configured to:
Prevent the leakage of electromagnetic waves, and may also bypass or reorient leaking electromagnetic waves, i.e. electromagnetic waves that are directed to a wrong direction (Lee par 224).
 Block electromagnetic waves and magnetic flux leaking from the coils… shield members may be formed of, for example, ferrite…For example Mn-Zn-based ferrite is suitable for low loss, and Ni-Zn-based ferrite is suitable for high frequencies (Lee par 233).

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/           Primary Examiner, Art Unit 2851